El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En nna moción solicitando nna prórroga del término, el fiscal de esta corte llamó la atención a la forma defectuosa e irregular en que fué presentado el alegato del apelante. En realidad la moción debió baber sido para desestimar la apelación, dándose, por supuesto al apelante la oportunidad de enmendar, pues era un caso criminal. No existe señalamiento de errores. No bay enumeración de errores; ni siquiera la separación entre los mismos. No sólo existen estas deficiencias como ba indicado el fiscal, sino que no bay “una exposición verdadera y concisa del caso” como lo exige la Regia 42. El apelante, como en muchos otros casos criminales, se conforma con hacer un resumen de la prueba, testigo por testigo. La naturaleza general del caso, la índole del cargo, la tendencia general *337de la prueba del gobierno y de la defensa, éstas son todas cosas que deben ponerse en la primera parte del alegato y ser incluidas en un párrafo o párrafos separados, — con el debido encabezamiento. El señalamiento de errores debe seguir después. Quizás el abogado confiaba en la práctica constante de esta corte de examinar los autos cuidadosa-mente en un caso criminal.
Hemos examinado, como asume al parecer el abogado, los autos cuidadosamente. Hubo prueba tendente a acredi-tar que el apelante por celos o por enojo y con malicia pre-meditada, dió muerte a José G-arcía con un revólver. Hubo cierta prueba de defensa propia, pero el jurado en manera alguna estaba obligado a darle crédito. No bay la más mínima indicación de pasión, prejuicio o parcialidad por parte del jurado. El disparo tuvo lugar en un baile. La?, prueba tendió a mostrar que el acusado, discutiendo sobre» el derecho a bailar con una muchacha y habiendo estado* tomando, fué sacado del salón principal por amigos, se les escapó y regresando disparó tres tiros y mató a José García.
El esfuerzo principal del apelante es para atacar las instrucciones dadas por la corte. El acusado no solicitó que se dieran instrucciones. No se formuló objeción alguna a la instrucción del juez; ni siquiera una general. El abogado del acusado no debe sentarse en la esperanza de que la corte incurrirá en error, sino que por lo general deben hacerse las objeciones y tomarse las excepciones al terminar las instrucciones, a semejanza de la admisión y exclusión de prueba.
En el caso de El Pueblo v. Lebrón, 23 D.P.R. 658, cita-mos la ley que regula las apelaciones, a saber:
“ ‘Siempre que resultara de los autos, en alguna causa criminal apelada a la Corté Suprema, que cualquier requisito legal haya sido desatendido por el tribunal sentenciador, no se anulará la senten-cia a menos que el error que de los autos resultare, tendiere a per-judicar los derechos de cualquiera de las partes, y se hubiere in-terpuesto la debida excepción en el tribunal sentenciador; Dispo-*338niéndose, sin embargo, que el tribunal de apelación podrá conocer de errores fundamentales que aparecieren en los autos, aun cuando no se hubiere interpuesto objeción a ellos, y fallar sobre los mis-mos con arreglo al deteeho que de los hechos se desprendiere.’ ”
Y dijimos:
“De acuerdo con dicha ley la corte ha revocado voluntariamente algunos casos en los cuales no han sido tomados en consideración los derechos fundamentales del acusado, y siempre ha sostenido su derecho a proceder de este modo. El Pueblo v. Morales, 11 D.P.R. 306; El Pueblo v. Fernández, 14 D.P.R. 629; El Pueblo v. Pellot, 15 D.P.R. 454; El Pueblo v. Crespo, 21 D.P.R. 300, pero'general-mente a falta de excepciones nos hemos negado a revocar, a menos que se hubiera probado claramente el perjuicio. El Pueblo v. Rosado, 17 D.P.R. 441; El Pueblo v. Ortiz, 19 D.P.R. 305; El Pueblo v. Díaz, 19 D.P.R. 520; y otros casos que en los mismos se citan.”
Pueblo v. Barrios, 23 D.P.R. 831, fué un caso en el que citando el de Pueblo v. Lebrón, encontramos un error fundamental. La corte inferior estuvo completamente equivo-cada en su teoría sobre defensa propia. Observamos el principio sentado en el caso de Pueblo v. Lebrón y rehusa-mos revocar en Pueblo v. Trujillo, 24 D.P.R. 129; Pueblo v. Hernández, 25 D.P.R. 660; Pueblo v. Ramírez, 25 D.P.R. 263; Pueblo v. Pujáls, 34 D.P.R. 402.
Nos está reservado, pues, el derecho a revocar por errores fundamentales, pero esto no se refiere a las declaraciones erróneas de la corte al hacer el resumen de la prueba, que fácilmente son susceptibles de corrección, ni tampoco a ligeras discrepancias en la exposición de la ley; ni siquiera a las tendencias erróneas de observaciones independientes, especialmente cuando en todas las instrucciones han de encontrarse las debidas instrucciones, como en el caso ante nos. En relación con esto último véase el caso de Pueblo v. Vélez, 32 D.P.R. 382-91.
Por ejemplo, al hablar del derecho de defensa propia la corte equivocadamente dijo que el acusado no podía actuar por virtud de un peligro aparente. Inmediatamente *339después, sin embargo, y al concluir la corte dijo en efecto al jurado que debe baber algún acto que induzca a un hombre de .ordinaria prudencia al temor de que su vida está en peligro o que podría sufrir un grave daño; y en la página 50 de los autos aparece una manifestación correcta. En otras partes de las instrucciones la corte narró la prueba que favorece a la defensa y substancialmente dió la instruc-ción de que si el jurado la creía debía absolver. El error fué originado probablemente debido al sumario equivocado del caso de Pueblo v. Sutton, 17 D.P.R. 345. La opinión misma no contiene la manifestación errónea.
No encontramos que el castigo de treinta años sea exce-sivo bajo las circunstancias de este caso.

Debe confirmarse la sentencia apelada-